                Case 1:19-mj-00494-MSN Document 4 Filed 11/18/19 Page 1 of 3 PageID# 4
%A0 199A (Rev. 6/97) Order Setting Conditions of Release                                                                Page I             Pages




                                                                                                                      L
                                     United States District Col
                                                                                                                        8
                                                 Eastern           District of         Virginia
                                                                                                      .. CLERI;^U.i,.tJl!)|Hlt;i|jOOfir'
                                                                                                             ALEXAMDRIA. VlRIilWM

                   United State.s of America
                                                                       ORDER SETTING CONDITIONS
                                                                                       OF RELEASE
                                V.


ijQajr-en D)f(^(vvxi-^                                             Case Number:

                            Defendant
                                                                                             o
 IT IS ORDERED that the release of the defendant is subject to the following conditions:

          (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

          (2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
                 address and telephone number.

          (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

                 directed. The defendant shall appear at (if blank, to)be notified)
                                                                          notified).              United
                                                                                                  united States
                                                                                                         atates District Cot
                                                                                                                         Court

                    401 Courthou.se Sq., Alexandria, VA       on
                                                                                             Dale and Time




                                        Release on Personal Recognizance or Unsecured Bond

 IT IS FURTHER ORDERED that the defendant be released provided that:

 (^ )(4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
 (      )(5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
                                                                                                          dollars (S_                        J
                in the event of a failure to appear as required or to surrender as directed for service of any .sentence imposed.




                   DISTRIBUTION:       COURT      DEFENDANT   PRETRIAL      SERVICES      U.S. ATTORNEY      U.S. MARSHAL
Case 1:19-mj-00494-MSN Document 4 Filed 11/18/19 Page 2 of 3 PageID# 5
Case 1:19-mj-00494-MSN Document 4 Filed 11/18/19 Page 3 of 3 PageID# 6
